Montgomery, Judge.
"Very little need be added in this case to the judgment of the Court as contained in the head notes. The decision as to the necessity of notice to the consignee may seem, at first glance, to conflict with The Rome Railroad Company vs. Sullivan, Cabot & Company, 14 Georgia, 277. The question of notice to the consignee was not in that case. It was a suit in trover, and the Court held that, although the railroad made a wrong delivery of the freight sued for, yet the company were not liable for a conversion until demand and refusal. Judge Lumpkin's remarks as to the necessity of notice are merely incidental. At all events, such is not now “the custom of trade,” and we think section 2044 of the Code dispenses with the notice in this case and relieves the plaintiff in error of liability as a common carrier after transportation of the freight within the accustomed time, a deposit of it in a place of safety, and the holding of it there ready for delivery on demand. If a different custom prevails the consignee should show it. The liability of warehousemen continues till delivery, but there is no pretence that the plaintiff in error can be held responsible under the law applicable to bailees of that class. If the goods had arrived out of time, and after demand made by the consignee, the company might then be liable as common carriers until notice to the consignee and for a reasonable time after.
Ordinarily parties shipping goods by railways should inform themselves as to the time of arrival of the transporting train, and govern themselves accordingly. To require railways to give notice to every consignee of the arrival of his goods would impose an unnecessarily heavy burden upon them, with no corresponding benefit to the consignee, who *438certainly should keep himself informed as to the transportation of his property when it can be so easily done.
Judgment reversed.